Title: From Alexander Hamilton to Jeremiah Olney, 30 June 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury Department,June 30th. 1790.
Sir,

I am obliged to you for the information contained in your letter of the 23d. Instant.
It will be agreeable to me, that you purchase Scales, & Weights, for the use of the Port of Providence.
I have permitted small Sail Boats fit for harbor service to be purchased or built by some of the Collectors, & will not object to one for the purpose mentioned in your letter.
These purchases will no doubt be made with due attention to œconomy, & must be supported by regular vouchers.
I am Sir   Your Obedient Servant
Alexander Hamilton.
Jerh. Olney Esquire,Collector for Providence, R. I.

 